 



EXHIBIT 10.2
MANAGEMENT AGREEMENT
          This Management Agreement (this “Agreement”) is entered into as of
February 14, 2007, by and between Fair Isaac Corporation, a Delaware corporation
(the “Company”), and Mark N. Greene (“Executive”).
          WHEREAS, Executive is expected to become a key member of the
management of the Company and to devote substantial skill and effort to the
affairs of the Company, pursuant to a letter agreement of even date hereof; and
          WHEREAS, it is desirable and in the best interests of the Company and
its shareholders to provide inducement for Executive (A) to remain in the
service of the Company in the event of any proposed or anticipated change in
control of the Company and (B) to remain in the service of the Company in order
to facilitate an orderly transition in the event of a change in control of the
Company, without regard to the effect such change in control may have on
Executive’s employment with the Company; and
          WHEREAS, it is desirable and in the best interests of the Company and
its shareholders that Executive be in a position to make judgments and advise
the Company with respect to proposed changes in control of the Company; and
          WHEREAS, the Executive desires to be protected in the event of certain
changes in control of the Company; and
          WHEREAS, for the reasons set forth above, the Company and Executive
desire to enter into this Agreement.
          NOW, THEREFORE, in consideration of the foregoing and the mutual
covenants and agreements contained herein, the Company and Executive agree as
follows:
     1. Events. No amounts or benefits shall be payable or provided for pursuant
to this Agreement unless an Event shall occur during the Term (as defined in
Section 12 of this Agreement).
     (a) For purposes of this Agreement, an “Event” shall be deemed to have
occurred if any of the following occur:
     (i) Both (x) and (y) of this Section 1(a)(i) occur.
(x) Any “person” (as defined in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934, as amended, or any successor statute thereto (the
“Exchange Act”)) acquires or becomes a “beneficial owner” (as defined in
Rule 13d-3 or any successor rule under the Exchange Act), directly or
indirectly, of securities of the Company representing 30% or more of the
combined voting power

 



--------------------------------------------------------------------------------



 



of the Company’s securities entitled to vote generally in the election of
directors (“Voting Securities”) then outstanding or 30% or more of the shares of
common stock of the Company (“Common Stock”) outstanding, provided, however,
that the following shall not constitute an Event pursuant to this
Section 1(a)(i):

  (A)   any acquisition or beneficial ownership by the Company or a subsidiary
of the Company;     (B)   any acquisition or beneficial ownership by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or one or more of its subsidiaries;     (C)   any acquisition or beneficial
ownership by any corporation (including without limitation an acquisition in a
transaction of the nature described in Section 1(a)(ii)) with respect to which,
immediately following such acquisition, more than 70%, respectively, of (x) the
combined voting power of the Company’s then outstanding Voting Securities and
(y) the Common Stock is then beneficially owned, directly or indirectly, by all
or substantially all of the persons who beneficially owned Voting Securities and
Common Stock, respectively, of the Company immediately prior to such acquisition
in substantially the same proportions as their ownership of such Voting
Securities and Common Stock, as the case may be, immediately prior to such
acquisition; or     (D)   any acquisition of Voting Securities or Common Stock
directly from the Company;

and
(y) Continuing Directors shall not constitute a majority of the members of the
Board of Directors of the Company. For purposes of this Section 1(a)(i),
“Continuing Directors” shall mean: (A) individuals who, on the date hereof, are
directors of the Company, (B) individuals elected as directors of the Company
subsequent to the date hereof for whose election proxies shall have been
solicited by the Board of Directors of the Company or (C) any individual elected
or appointed by the Board of Directors of the Company to fill vacancies on the
Board of Directors of the Company caused by death or resignation (but not by
removal) or to

2



--------------------------------------------------------------------------------



 



fill newly-created directorships, provided that a “Continuing Director” shall
not include an individual whose initial assumption of office occurs as a result
of an actual or threatened election contest with respect to the threatened
election or removal of directors (or other actual or threatened solicitation of
proxies or consents) by or on behalf of any person other than the Board of
Directors of the Company; or

  (ii)   Consummation of a reorganization, merger or consolidation of the
Company or a statutory exchange of outstanding Voting Securities of the Company
(other than a merger or consolidation with a subsidiary of the Company), unless
immediately following such reorganization, merger, consolidation or exchange,
all or substantially all of the persons who were the beneficial owners,
respectively, of Voting Securities and Common Stock immediately prior to such
reorganization, merger, consolidation or exchange beneficially own, directly or
indirectly, more than 70% of, respectively, (x) the combined voting power of the
then outstanding voting securities entitled to vote generally in the election of
directors of the corporation resulting from such reorganization, merger,
consolidation or exchange and (y) the then outstanding shares of common stock of
the corporation resulting from such reorganization, merger, consolidation or
exchange in substantially the same proportions as their ownership, immediately
prior to such reorganization, merger, consolidation or exchange, of the Voting
Securities and Common Stock, as the case may be; or     (iii)   (x) Approval by
the shareholders of the Company of a complete liquidation or dissolution of the
Company or (y) the sale or other disposition of all or substantially all of the
assets of the Company (in one or a series of transactions), other than to a
corporation with respect to which, immediately following such sale or other
disposition, more than 70% of, respectively, (1) the combined voting power of
the then outstanding voting securities of such corporation entitled to vote
generally in the election of directors and (2) the then outstanding shares of
common stock of such corporation is then beneficially owned, directly or
indirectly, by all or substantially all of the persons who were the beneficial
owners, respectively, of the Voting Securities and Common Stock immediately
prior to such sale or other disposition in substantially the same proportions as
their ownership, immediately prior to such sale or other disposition, of the
Voting Securities and Common Stock, as the case may be; or

3



--------------------------------------------------------------------------------



 



  (iv)   A majority of the members of the Board of Directors of the Company
shall have declared that an Event has occurred or that an Event will occur upon
satisfaction of specified conditions, in which case the Event shall be deemed to
occur upon satisfaction of such specified conditions; or     (v)   There shall
be an involuntary termination of employment of the Executive or Termination for
Good Reason (as defined in Section 4(c)), and the Executive reasonably
demonstrates that such event (x) was requested by a party other than the Board
of Directors of the Company that had previously taken other steps reasonably
calculated to result in an Event described in Section 1(a)(i), 1(a)(ii), or
1(a)(iii) hereof and which ultimately results in an Event described in
Section 1(a)(i), 1(a)(ii), or 1(a)(iii) hereof, or (y) otherwise arose in
connection with or in anticipation of an Event described in Section 1(a)(i),
1(a)(ii), or 1(a)(iii) hereof that ultimately occurs; provided, however, that if
an Event described in Section 1(a)(i), 1(a)(ii), or 1(a)(iii) hereof occurs
within ninety (90) calendar days after the effective date of an involuntary
termination of Executive’s employment by the Company without Cause, then it will
be presumed that such termination arose in connection with or in anticipation of
an Event described in Section 1(a)(i), 1(a)(ii), or 1(a)(iii) hereof.

Notwithstanding anything stated in this Section 1(a), an Event shall not be
deemed to occur with respect to Executive if (x) the acquisition or beneficial
ownership of the 30% or greater interest referred to in Section 1(a)(i) is by
Executive or by a group, acting in concert, that includes Executive or (y) a
majority of the then combined voting power of the then outstanding voting
securities (or voting equity interests) of the surviving corporation or of any
corporation (or other entity) acquiring all or substantially all of the assets
of the Company shall, immediately after a reorganization, merger, exchange,
consolidation or disposition of assets referred to in Section 1(a)(ii) or
1(a)(iii), be beneficially owned, directly or indirectly, by Executive or by a
group, acting in concert, that includes Executive. Notwithstanding the
foregoing, beneficial ownership by Executive or by a group, acting in concert,
that includes Executive, will not be deemed to exist if Executive’s interest in
such entity or group is less than 1% of the voting power of such entity or
group.
     (b) For purposes of this Agreement, a “subsidiary” of the Company shall
mean any entity of which securities or other ownership interests having general
voting power to elect a majority of the board of directors or other persons
performing similar functions are at the time directly or indirectly owned by the
Company.

4



--------------------------------------------------------------------------------



 



     2. Payments and Benefits. If any Event shall occur during the Term of this
Agreement, then the Executive shall be entitled to receive from the Company or
its successor (which term as used herein shall include any person acquiring all
or substantially all of the assets of the Company) a cash payment and other
benefits on the following basis (unless the Executive’s employment by the
Company is terminated voluntarily or involuntarily prior to the occurrence of
the earliest Event to occur (the “First Event”), in which case Executive shall
be entitled to no payment or benefits under this Section 2):
     (a) If at the time of, or at any time after, the occurrence of the First
Event and prior to the end of the Transition Period, the employment of Executive
with the Company is voluntarily or involuntarily terminated for any reason
(unless such termination is a voluntary termination by Executive other than for
Good Reason, is on account of the death or Disability of the Executive or is a
termination by the Company for Cause), subject to the limitations set forth in
Sections 2(d) and 2(e), Executive shall be entitled to the following:

  (i)   The Company shall pay Executive’s full base salary through the
Termination Date at the rate then in effect in accordance with the normal
payroll practices of the Company.     (ii)   The Company or its successor shall
make a cash payment to Executive in an amount equal to two (2) times the sum of
(A) the annual base salary of Executive in effect immediately prior to the First
Event plus (B) the incentive bonus last paid to Executive from the Company
preceding the First Event or, if Executive has not been employed by the Company
for a full fiscal year as of the time of the First Event, Executive’s guaranteed
incentive bonus (as described in the letter agreement between Executive and the
Company dated February 13, 2007) at target for the fiscal year in which the
First Event occurs. Such amount shall be paid to Executive on the first day of
the seventh month following the Termination Date or, if later, on the first day
of the seventh month following Executive’s “separation from service” as such
phrase is interpreted under section 409A of the Internal Revenue Code and any
regulations, rules or guidance thereunder.     (iii)   For a 24-month period
after the Termination Date, the Company shall allow Executive to participate in
any health, disability and life insurance plan or program in which the Executive
was entitled to participate immediately prior to the First Event as if Executive
were an employee of the Company during such 24-month period; provided, however,
that in the event that Executive’s participation in any such health, disability
or life insurance plan or program of the Company is barred, the Company, at its
sole cost and expense, shall arrange to provide Executive with benefits
substantially similar to

5



--------------------------------------------------------------------------------



 



      those which Executive would be entitled to receive under such plan or
program if Executive were not barred from participation. Benefits otherwise
receivable by Executive pursuant to this section 2(a)(iii) shall be reduced to
the extent comparable benefits are received by Executive from another employer
or other third party during such 24-month period, and Executive shall promptly
report receipt of any such benefits to the Company.   (iv)   Any outstanding and
unvested stock options granted to Executive shall be accelerated and become
immediately exercisable by Executive (and shall remain exercisable for the
exercise periods specified in the applicable stock option agreements) and any
restricted stock units or other equity-based compensation awarded to Executive
and subject to forfeiture shall be fully vested and shall no longer be subject
to forfeiture; provided, however, that if the First Event occurs on or before
December 31, 2007, then such acceleration or lapse of forfeiture will apply only
with respect to equity awards that would have vested or lapsed by their terms
within 12 months following the Termination Date.

     (b) The Company shall also pay to Executive all legal fees and expenses
incurred by the Executive as a result of such termination, including, but not
limited to, all such fees and expenses, if any, incurred in contesting or
disputing any such termination or in seeking to obtain or enforce any right or
benefit provided by this Agreement. Executive will submit to the Company
appropriate documentation of such legal fees and expenses within thirty (30)
days after they are incurred, and the Company will pay such reimbursements to
Executive within ten (10) days thereafter.
     (c) In addition to all other amounts payable to Executive under this
Section 2, Executive shall be entitled to receive all benefits payable to
Executive under any other plan or agreement relating to retirement benefits.
     (d) Executive shall not be required to mitigate the amount of any payment
or other benefit provided for in Section 2 by seeking other employment or
otherwise, nor shall the amount of any payment or other benefit provided for in
Section 2 be reduced by any compensation earned by Executive as the result of
employment by another employer after the Termination Date or otherwise, except
as specifically provided in this Agreement.
     (e) Notwithstanding any other provision of this Agreement, the Company will
not pay to Executive, and Executive will not be entitled to receive, any payment
pursuant to Section 2(a)(ii) unless and until:

  (i)   Executive executes, and there shall be effective following any statutory
period for revocation or rescission, a release, substantially in

6



--------------------------------------------------------------------------------



 



      the form attached to this Agreement as Exhibit A, that irrevocably and
unconditionally releases the Company, any company acquiring the Company or its
assets, and their past and current shareholders, directors, officers, employees
and agents from and against any and all claims, liabilities, obligations,
covenants, rights and damages of any nature whatsoever, whether known or
unknown, anticipated or unanticipated; provided, however, that the release shall
not adversely affect Executive’s rights to receive benefits to which he is
entitled under this Agreement or Executive’s rights to indemnification under
applicable law, the charter documents of the Company, any insurance policy
maintained by the Company or any written agreement between the Company and
Executive; and
 
  ii)   Executive executes an agreement prohibiting Executive for a period of
one (1) year following the Termination Date from soliciting, recruiting or
inducing, or attempting to solicit, recruit or induce, any employee of the
Company or of any company acquiring the Company or its assets to terminate the
employee’s employment.

     (f) The obligations of the Company under this Section 2 shall survive the
termination of this Agreement.
     3. Certain Reduction of Payments by the Company.
     (a) Notwithstanding anything contained herein to the contrary, prior to the
payment of any amounts pursuant to Section 2(a) hereof, an independent national
accounting firm mutually agreed to by the Company and Executive (the “Accounting
Firm”) shall compute whether there would be any “excess parachute payments”
payable to Executive, within the meaning of Section 280G of the Internal Revenue
Code of 1986, as amended (the “Code”), taking into account the total “parachute
payments,” within the meaning of Section 280G of the Code, payable to Executive
by the Company or any successor thereto under this Agreement and any other plan,
agreement or otherwise. If there would be any excess parachute payments, the
Accounting Firm will compute the net after-tax proceeds to Executive, taking
into account the excise tax imposed by Section 4999 of the Code, if (i) the
payments hereunder were reduced, but not below zero, such that the total
parachute payments payable to Executive would not exceed three (3) times the
“base amount” as defined in Section 280G of the Code, less One Dollar ($1.00),
or (ii) the payments hereunder were not reduced. If reducing the payments
hereunder would result in a greater after-tax amount to Executive, such lesser
amount shall be paid to Executive. If not reducing the payments hereunder would
result in a greater after-tax amount to Executive, such payments shall not be
reduced. The determination by the Accounting Firm shall be binding upon the
Company and Executive subject to the application of Section 3(b) hereof.

7



--------------------------------------------------------------------------------



 



     (b) As a result of uncertainty in the application of Sections 280G of the
Code, it is possible that excess parachute payments will be paid when such
payment would result in a lesser after-tax amount to Executive; this is not the
intent hereof. In such cases, the payment of any excess parachute payments will
be void ab initio as regards any such excess. Any excess will be treated as an
overpayment by the Company to Executive. Executive will return the excess to the
Company, within fifteen (15) business days of any determination by the
Accounting Firm that excess parachute payments have been paid when not so
intended, with interest at an annual rate equal to the rate provided in Section
1274(d) of the Code (or 120% of such rate if the Accounting Firm determines that
such rate is necessary to avoid an excise tax under Section 4999 of the Code)
from the date Executive received the excess until it is repaid to the Company.
     (c) All fees, costs and expenses (including, but not limited to, the cost
of retaining experts) of the Accounting Firm shall be borne by the Company and
the Company shall pay such fees, costs, and expenses as they become due. In
performing the computations required hereunder, the Accounting Firm shall assume
that taxes will be paid for state and federal purposes at the highest possible
marginal tax rates which could be applicable to Executive in the year of receipt
of the payments, unless Executive agrees otherwise.
     4. Definition of Certain Additional Terms.
     (a) “Cause” shall mean, and be limited to, (i) willful and gross neglect of
duties by the Executive or (ii) an act or acts committed by the Executive
constituting a felony and substantially detrimental to the Company or its
reputation.
     (b) “Disability” shall mean Executive’s absence from his duties with the
Company on a full time basis for 180 consecutive business days, as a result of
Executive’s incapacity due to physical or mental illness, unless within 30 days
after written notice of intent to terminate is given by the Company following
such absence Executive shall have returned to the full time performance of
Executive’s duties.
     (c) “Good Reason” shall mean if, without Executive’s express written
consent, any of the following shall occur:

  (i)   the assignment to Executive of any material duties inconsistent with
Executive’s status or position with the Company, or any other action by the
Company that results in a substantial diminution in such status or position,
excluding any isolated, insubstantial, or inadvertent action not taken in bad
faith and which is remedied by the Company within five (5) days after receipt of
notice thereof from Executive;

8



--------------------------------------------------------------------------------



 



  (ii)   a reduction by the Company in Executive’s annual base salary or target
incentive in effect immediately prior to the First Event;     (iii)   the
failure by the Company to continue to provide Executive with benefits at least
as favorable in the aggregate to those enjoyed by Executive under the Company’s
pension, life insurance, medical, health and accident, disability, deferred
compensation, incentive awards, employee stock options or savings plans in which
Executive was participating at the time of the First Event, the taking of any
action by the Company that would directly or indirectly materially reduce any of
such benefits or deprive Executive of any material fringe benefit enjoyed at the
time of the First Event, or the failure by the Company to provide Executive with
the number of paid vacation days to which Executive is entitled at the time of
the First Event, but excluding any failure or action by the Company that is not
taken in bad faith and which is remedied by the Company promptly after receipt
of notice thereof from Executive;     (iv)   the Company requiring Executive to
relocate to any place other than a location within forty miles of the location
at which Executive performed his primary duties immediately prior to the First
Event or, if Executive is based at the Company’s principal executive offices,
the relocation of the Company’s principal executive offices to a location more
than forty miles from its location immediately prior to the First Event, except
for required travel on the Company’s business to an extent substantially
consistent with Executive’s prior business travel obligations; or     (v)   the
failure of the Company to obtain agreement from any successor to assume and
agree to perform this Agreement, as contemplated in Section 5(b).

     (d) As used herein, other than in Section 1(a) hereof, the term “person”
shall mean an individual, partnership, corporation, estate, trust or other
entity.
     (e) “Termination Date” shall mean the date of termination of Executive’s
employment, which in the case of termination for Disability shall be the 30th
day after notice is given as required in Section 4(b).
     (f) “Transition Period” shall mean the one-year period commencing on the
date of the earliest to occur of an Event described in Section 1(a)(i), 1(a)(ii)
or 1(a)(iii) hereof (the “Commencement Date”) and ending on the first
anniversary of the Commencement Date.

9



--------------------------------------------------------------------------------



 



     5. Successors and Assigns.
     (a) This Agreement shall be binding upon and inure to the benefit of the
successors, legal representatives and assigns of the parties hereto; provided,
however, that the Executive shall not have any right to assign, pledge or
otherwise dispose of or transfer any interest in this Agreement or any payments
hereunder, whether directly or indirectly or in whole or in part, without the
written consent of the Company or its successor.
     (b) The Company will require any successor (whether direct or indirect, by
purchase of a majority of the outstanding voting stock of the Company or all or
substantially all of the assets of the Company, or by merger, consolidation or
otherwise), by agreement in form and substance satisfactory to Executive, to
assume expressly and agree to perform this Agreement in the same manner and to
the same extent that the Company would be required to perform it if no such
succession had taken place. Failure of the Company to obtain such agreement
prior to the effectiveness of any such succession (other than in the case of a
merger or consolidation) shall be a breach of this Agreement and shall entitle
Executive to compensation from the Company in the same amount and on the same
terms as Executive would be entitled hereunder in the event of termination by
Executive for Good Reason, except that for purposes of implementing the
foregoing, the date on which any such succession becomes effective shall be
deemed the Termination Date. As used in this Agreement, “Company” shall mean the
Company as hereinbefore defined and any successor to its business and/or assets
as aforesaid that is required to execute and deliver the agreement as provided
for in this Section 5(b) or that otherwise becomes bound by all the terms and
provisions of this Agreement by operation of law.
     6. Governing Law. This Agreement shall be construed in accordance with the
laws of the State of Minnesota.
     7. Notices. All notices, requests and demands given to or made pursuant to
this Agreement shall be in writing and shall be deemed to have been duly given
when delivered or mailed by United States registered or certified mail, return
receipt requested, postage pre-paid, addressed to the last known residence
address of Executive or in the case of the Company, to its principal executive
office to the attention of each of the then directors of the Company with a copy
to its Secretary, or to such other address as either party may have furnished to
the other in writing in accordance herewith, except that notice of change of
address shall be effective only upon receipt.
     8. Remedies and Claim Process. If Executive disputes any determination made
by the Company regarding Executive’s eligibility for any benefits under this
Agreement, the amount or terms of payment of any benefits under this Agreement,
or the Company’s application of any provision of this Agreement, then Executive
shall, before pursuing any other remedies that may be available to Executive,
seek to resolve such dispute by submitting a written claim notice to the
Company. The notice by Executive shall explain the specific reasons for
Executive’s claim and basis therefor. The Board of Directors shall review such
claim and the Company will notify Executive in writing of its response within
60 days of the date on which Executive’s notice of

10



--------------------------------------------------------------------------------



 



claim was given. The notice responding to Executive’s claim will explain the
specific reasons for the decision. Executive shall submit a written claim
hereunder before pursuing any other process for resolution of such claim. This
Section 8 does not otherwise affect any rights that Executive or the Company may
have in law or equity to seek any right or benefit under this Agreement.
     9. Severability. In the event that any portion of this Agreement is held to
be invalid or unenforceable for any reason, it is hereby agreed that such
invalidity or unenforceability shall not affect the other portions of this
Agreement and that the remaining covenants, terms and conditions or portions
hereof shall remain in full force and effect.
     10. Integration. The benefits provided to Executive under this Agreement
shall be in lieu of any other severance pay or benefits available to Executive
under any other agreement, plan or program of the Company. In the event that any
payments or benefits become payable to Executive pursuant to Section 2 of this
Agreement, then this Agreement will supersede and replace any other agreement,
plan or program applicable to Executive to the extent that such other agreement,
plan or program provides for payments or benefits to Executive arising out of
the involuntary termination of Executive’s employment or termination by
Executive for Good Reason. In addition, the acceleration of stock options and
lapsing of forfeiture provisions of restricted stock units or other equity
awards provided pursuant to Section 2(a)(iv) of this Agreement shall not be
subject to the provisions of Article 13 of the Company’s 1992 Long-Term
Incentive Plan (or similar successor provision or plan).
     11. Miscellaneous. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing and signed by the parties. No waiver by either party hereto at any time
of any breach by the other party to this Agreement of, or compliance with, any
condition or provision of this Agreement to be performed by such other party
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or future time.
     12. Term. This Agreement shall commence on the first day of Executive’s
employment with the Company and shall terminate, and the Term of this Agreement
shall end, on the later of (A) February 13, 2012, provided that such period
shall be automatically extended for one year and from year to year thereafter
until notice of termination is given by the Company or Executive to the other
party hereto at least 60 days prior to February 13, 2012 or the one-year
extension period then in effect, as the case may be, or (B) if the Commencement
Date occurs on or prior to February 13, 2012 (or prior to the end of the
extension year then in effect as provided for in clause (A) hereof), the first
anniversary of the Commencement Date.

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the day and year first above written.

              Fair Isaac Corporation
 
       
 
  By   /s/ A. George Battle
 
       
 
      A. George Battle
 
            Mark N. Greene
 
            /s/ Mark N. Greene
     

fb.us.1798340.07

12



--------------------------------------------------------------------------------



 



RELEASE BY MARK N. GREENE
Definitions. I intend all words used in this Release to have their plain
meanings in ordinary English. Specific terms that I use in this Release have the
following meanings:

  A.   I, me, and my include both me (Mark N. Greene) and anyone who has or
obtains any legal rights or claims through me.     B.   FIC means Fair Isaac
Corporation, any company related to Fair Isaac Corporation in the present or
past (including without limitation, its predecessors, parents, subsidiaries,
affiliates, joint venture partners, and divisions), and any successors of Fair
Isaac Corporation.     C.   Company means FIC; the present and past officers,
directors, committees, shareholders, and employees of FIC; any company providing
insurance to FIC in the present or past; the present and past fiduciaries of any
employee benefit plan sponsored or maintained by FIC (other than multiemployer
plans); the attorneys for FIC; and anyone who acted on behalf of FIC or on
instructions from FIC.     D.   Agreement means the *[letter agreement /
Management Agreement / or other relevant agreement]* between me and FIC dated
*[date]*, including all of the documents attached to such agreement.     E.   My
Claims mean all of my rights that I now have to any relief of any kind from the
Company, whether I now know about such rights or not, including without
limitation:

  1.   all claims arising out of or relating to my employment with FIC or the
termination of that employment;     2.   all claims arising out of or relating
to the statements, actions, or omissions of the Company;     3.   all claims for
any alleged unlawful discrimination, harassment, retaliation or reprisal, or
other alleged unlawful practices arising under any federal, state, or local
statute, ordinance, or regulation, including without limitation, claims under
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act, the Americans with Disabilities Act, 42 U.S.C. § 1981, the Employee
Retirement Income Security Act, the Equal Pay Act, the Worker Adjustment and
Retraining Notification Act, the Sarbanes-Oxley Act, the Family and Medical
Leave Act, the Fair Credit Reporting Act, the Minnesota Human Rights Act, the
California Fair Employment and Housing Act, the Minneapolis Civil Rights
Ordinance, and workers’ compensation non-interference or non-retaliation
statutes (such as Minn. Stat. § 176.82);

EXHIBIT A

 



--------------------------------------------------------------------------------



 



  4.   all claims for alleged wrongful discharge; breach of contract; breach of
implied contract; failure to keep any promise; breach of a covenant of good
faith and fair dealing; breach of fiduciary duty; estoppel; my activities, if
any, as a “whistleblower”; defamation; infliction of emotional distress; fraud;
misrepresentation; negligence; harassment; retaliation or reprisal; constructive
discharge; assault; battery; false imprisonment; invasion of privacy;
interference with contractual or business relationships; any other wrongful
employment practices; and violation of any other principle of common law;     5.
  all claims for compensation of any kind, including without limitation,
bonuses, commissions, stock-based compensation or stock options, vacation pay
and paid time off, perquisites, and expense reimbursements;     6.   all rights
I have under California Civil Code section 1542, which states that: “A general
release does not extend to claims which the creditor does not know or suspect to
exist in his favor at the time of executing the release, which if known by him
must have materially affected his settlement with the debtor;”     7.   all
claims for back pay, front pay, reinstatement, other equitable relief,
compensatory damages, damages for alleged personal injury, liquidated damages,
and punitive damages; and     8.   all claims for attorneys’ fees, costs, and
interest.

However, My Claims do not include any claims that the law does not allow to be
waived; any claims that may arise after the date on which I sign this Release;
any rights I may have to indemnification from FIC as a current or former
officer, director or employee of FIC; any claims for payment of severance
benefits under the Agreement; any rights I have to severance pay or benefits
under the Agreement; or any claims I may have for earned and accrued benefits
under any employee benefit plan sponsored by the Company in which I am a
participant as of the date of termination of my employment with FIC.
Consideration. I am entering into this Release in consideration of FIC’s
obligations to provide me certain severance benefits as specified in the
Agreement. I will receive consideration from FIC as set forth in the Agreement
if I sign and do not rescind this Release as provided below. I understand and
acknowledge that I would not be entitled to the consideration under the
Agreement if I did not sign this Release. The consideration is in addition to
anything of value that I would be entitled to receive from FIC if I did not sign
this Release or if I rescinded this Release. I acknowledge and represent that I
have received all payments and benefits that I am entitled to receive (as of the
date of this Release) by virtue of any employment by the Company.

2



--------------------------------------------------------------------------------



 



Agreement to Release My Claims. In exchange for the consideration described in
the Agreement, I give up and release all of My Claims. I will not make any
demands or claims against the Company for compensation or damages relating to My
Claims. The consideration that I am receiving is a fair compromise for the
release of My Claims.
Cooperation. Upon the reasonable request of the Company, I agree that I will
(i) timely execute and deliver such acknowledgements, instruments, certificates,
and other ministerial documents (including without limitation, certification as
to specific actions performed by me in my capacity as an officer of the Company)
as may be necessary or appropriate to formalize and complete the applicable
corporate records; (ii) reasonably consult with the Company regarding business
matters that I was involved with while employed by the Company; and (iii) be
reasonably available, with or without subpoena, to be interviewed, review
documents or things, give depositions, testify, or engage in other reasonable
activities in connection with any litigation or investigation, with respect to
matters that I may have knowledge of by virtue of my employment by or service to
the Company. In performing my obligations under this paragraph to testify or
otherwise provide information, I will honestly, truthfully, forthrightly, and
completely provide the information requested, volunteer pertinent information
and turn over to the Company all relevant documents which are or may come into
my possession.
My Continuing Obligations. I understand and acknowledge that I must comply with
all of my post-employment obligations under the Agreement and under the
Proprietary Information and Inventions Agreement dated *[date]*. I will not
defame or disparage the reputation, character, image, products, or services of
FIC, or the reputation or character of FIC’s directors, officers, employees and
agents, and I will refrain from making public comment about the Company except
upon the express written consent of an officer of FIC.
Additional Agreements and Understandings. Even though FIC will provide
consideration for me to settle and release My Claims, the Company does not admit
that it is responsible or legally obligated to me. In fact, the Company denies
that it is responsible or legally obligated to me for My Claims, denies that it
engaged in any unlawful or improper conduct toward me, and denies that it
treated me unfairly.
Advice to Consult with an Attorney. I understand and acknowledge that I am
hereby being advised by the Company to consult with an attorney prior to signing
this Release and I have done so. My decision whether to sign this Release is my
own voluntary decision made with full knowledge that the Company has advised me
to consult with an attorney.
Period to Consider the Release. I understand that I have 21 days from the date I
received this Release (or 21 days after the last day of my employment with FIC,
if later) to consider whether I wish to sign this Release. If I sign this
Release before the end of the 21-day period, it will be my voluntary decision to
do so because I have decided that I do not need any additional time to decide
whether to sign this Release. I understand and agree that if I sign this Release
prior to my last day of employment with FIC it will not be valid and FIC will
not be obligated to provide the consideration described in the Release.

3



--------------------------------------------------------------------------------



 



My Right to Rescind this Release. I understand that I may rescind this Release
at any time within 15 days after I sign it, not counting the day upon which I
sign it. This Release will not become effective or enforceable unless and until
the 15-day rescission period has expired without my rescinding it. I understand
that if I rescind this Release FIC will not be obligated to provide the
consideration described in the Release.
Procedure for Accepting or Rescinding the Release. To accept the terms of this
Release, I must deliver the Release, after I have signed and dated it, to FIC by
hand or by mail within the 21-day period that I have to consider this Release.
To rescind my acceptance, I must deliver a written, signed statement that I
rescind my acceptance to FIC by hand or by mail within the 15-day rescission
period. All deliveries must be made to FIC at the following address:
Vice President of Human Resources
Fair Isaac Corporation
901 Marquette Avenue
Suite 3200
Minneapolis, MN 55402
If I choose to deliver my acceptance or the rescission by mail, it must be
postmarked within the period stated above and properly addressed to FIC at the
address stated above.
Interpretation of the Release. This Release should be interpreted as broadly as
possible to achieve my intention to resolve all of My Claims against the
Company. If this Release is held by a court to be inadequate to release a
particular claim encompassed within My Claims, this Release will remain in full
force and effect with respect to all the rest of My Claims. I agree that the
provisions of this Release may not be amended, waived, changed or modified
except by an instrument in writing signed by an authorized representative of FIC
and by me.
My Representations. I am legally able and entitled to receive the consideration
being provided to me in settlement of My Claims. I have not been involved in any
personal bankruptcy or other insolvency proceedings at any time since I began my
employment with FIC. No child support orders, garnishment orders, or other
orders requiring that money owed to me by FIC be paid to any other person are
now in effect.
I have read this Release carefully. I understand all of its terms. In signing
this Release, I have not relied on any statements or explanations made by the
Company except as specifically set forth in the Agreement. I am voluntarily
releasing My Claims against the Company. I intend this Release and the Agreement
to be legally binding.

         
Dated:
       
 
       
 
      Mark N. Greene

fb.us.1798340.07

4